[Cite as Santarelli v. Gen. Motors CLCO-Mansfield, 2020-Ohio-5341.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



NINO C. SANTARELLI                                       JUDGES:
                                                         Hon. John W. Wise, P. J.
        Appellant                                        Hon. Patricia A. Delaney, J.
                                                         Hon. Earle E. Wise, Jr., J.
-vs-
                                                         Case No. 2020 CA 0040
GENERAL MOTORS CLCO-
MANSFIELD, et al.

        Appellees                                        OPINION




CHARACTER OF PROCEEDING:                             Civil Appeal from the Court of Common
                                                     Pleas, Case No. 18CV005832

JUDGMENT:                                            Affirmed


DATE OF JUDGMENT ENTRY:                              November 18, 2020


APPEARANCES:

For Appellant                                        For Appellee General Motors

CRAIGG E. GOULD                                      GREGORY B. DENNY
900 Michigan Avenue                                  MARK S. BARNES
Columbus, Ohio 43215                                 ROBERT L. SOLT, IV
                                                     BUGBEE & CONKLE LLP
                                                     405 Madison Avenue, Suite 1900
                                                     Toledo, Ohio 43604

                                                     For Appellee Workers’ Comp.

                                                     JOHN R. SMART
                                                     ASSISTANT ATTORNEY GENERAL
                                                     150 East Gay Street, 22nd Floor
                                                     Columbus, Ohio 43215
Richland County, Case No. 2020 CA 0040                                                  2


Wise, John, P. J.

       {¶1}   Appellant Nino C. Santarelli (“Appellant”) appeals a judgment of the Court

of Common Pleas of Richland County, Ohio, which granted summary judgment in favor

of Appellee, General Motors CLCO-Mansfield (“Appellee”). The relevant facts leading to

this appeal are as follows.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   On October 23, 2007, Appellant was injured in the course and scope of his

employment with Appellee. Three doors fell off of a rack in the press room where he was

working, hitting Appellant on top of his head and bending his thumb backwards. Appellant

subsequently filed a claim with the Ohio Bureau of Workers’ Compensation, claim number

07-872551, which was allowed for a sprain of his right hand and sprain of his right thumb.

       {¶3}   Appellant described the accident on his claim application (“FROI-1”) as he

was holding a door when a table moved and three doors from the next rack fell off hitting

his head and bending his thumb back. Also on his FROI-1, Appellant stated the

injury/body part affected was only his right thumb. Appellant did not receive medical

treatment for a head injury on October 23, 2007. Appellant stated that he cannot recall if

he has ever received treatment for a head injury since the incident.

       {¶4}   Almost ten years later, on October 16, 2017, Appellant filed a C-86 Motion

requesting his claim be amended to include the additional allowance of a closed head

injury. Appellant is unaware if any physician has diagnosed him with a closed head injury.

This Motion was denied by the Industrial Commission. Pursuant to R.C. 4123.512,

Appellant filed an appeal with the Franklin County Court of Common Pleas, which was
Richland County, Case No. 2020 CA 0040                                                     3


transferred to the Richland County Court of Common Pleas, as Richland County is where

the incident occurred.

       {¶5}   On February 22, 2020, Appellee filed a Motion for Summary Judgment and

a Memorandum in Support, along with the transcript of Appellant’s January 24, 2020

deposition and the Affidavit of Janelle M. Matusak. Although Appellant mailed his

Memorandum of Opposition and Motion to Strike the Affidavit of Janelle M. Matusak to

opposing counsel on March 12, 2020, the clerk’s office rejected the Memorandum in

Opposition, as it was unsigned. Appellee filed a Reply Memorandum in Support of

Summary Judgment on March 19, 2020. Appellant filed a Motion for Leave to File his

Memorandum in Opposition Instanter on March 25, 2020. On April 2, 2020, the trial court

issued an Order granting Appellant’s Motion to file Instanter, partially granting Appellant’s

Motion to Strike and granting summary judgment in favor of Appellee.

                                   ASSIGNMENT OF ERROR

       {¶6}   On April 7, 2020, Appellant filed a notice of appeal. He herein raises the

following two Assignments of Error:

       {¶7}   “I. THE TRIAL COURT ERRED WHEN IT MISAPPLIED THE RELEVANT

PROVISIONS OF R.C. 4123.84 AND 4123.52 AND GRANTED SUMMARY JUDGMENT

ON GROUNDS THAT WERE NOT RAISED BY EITHER APPELLANT OR APPELLEE.

       {¶8}   “II. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

BECAUSE APPELLEE GM FAILED TO MEET ITS BURDEN AND A GENUINE ISSUE

OF MATERIAL FACT EXISTS.”
Richland County, Case No. 2020 CA 0040                                                    4


                                               I., II.

       {¶9}   In Appellant’s first and second Assignments of Error, Appellant argues the

trial court erred by misapplying the relevant provisions of R.C. 4123.84 and 4123.52 and

granted summary judgment on grounds not raised by either Appellant or Appellee.

Appellant further argues there is a genuine issue of material fact and summary judgment

is not appropriate. We disagree.

                                      a. Standard of Review

       {¶10} With regard to summary judgment, this Court applies a de novo standard of

review and reviews the evidence in the same manner as the trial court. Smiddy v.

Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212 (1987). We will not give any

deference to the trial court’s decision. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio

App.3d 704, 711, 622 N.E.2d 1153 (4th Dist. 1993). Under Civ.R. 56, a trial court may

grant summary judgment if it determines: (1) no genuine issues as to any material fact

remain to be litigated; (2) the moving party is entitled to judgment as a matter of law; and

(3) it appears from the evidence that reasonable minds can come to but one conclusion

and viewing such evidence most strongly in favor of the party against whom the motion

for summary judgment is made, that conclusion is adverse to that party. Temple v. Wean

United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1997).

       {¶11} The record on summary judgment must be viewed in the light most

favorable to the party opposing the motion. Williams v. First United Church of Christ, 37

Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).
Richland County, Case No. 2020 CA 0040                                                        5


         b. Did the trial court err by granting summary judgment on grounds not
                           raised by either Appellant or Appellee?

       {¶12} Appellant argues that a trial court may not grant summary judgment on

grounds not raised by the parties. However, Appellant has provided no legal authority to

support this position. In fact, this Court held trial courts are “not confined to the particular

propositions of law advanced by the parties on a motion for summary judgment.” Peters

v. the Delaware Gazette, 5th Dist. Delaware No. 83-CA-13, 1983 WL 5655. “Judgment

should be entered even though the legal principles relied upon by the court may differ

from those that have been argued by litigants.” Id.

       {¶13} In Peters, the trial court found summary judgment in a libel suit. The

defendant argued that the plaintiff was a public figure. Id. However, the trial court did not

rule on this argument, but decided the case upon the plaintiff’s lack of a showing of actual

malice by the defendant. Id.

       {¶14} In the case sub judice, the trial court decided this case on the statute of

limitations in R.C. 4123.52, though Appellee argued Appellant did not provide sufficient

notice of the head injury within two years of the incident as required by R.C. 4123.84.

Therefore, the trial court has the authority to grant summary judgment on grounds which

were not raised by Appellant or Appellee.

          c. Was summary judgment appropriately granted in favor of Appellee?

       {¶15} Again, under Civ.R. 56, a trial court may grant summary judgment if it

determines: (1) no genuine issues as to any material fact remain to be litigated; (2) the

moving party is entitled to judgment as a matter of law; and (3) it appears from the

evidence that reasonable minds can come to but one conclusion and viewing such

evidence most strongly in favor of the party against whom the motion for summary
Richland County, Case No. 2020 CA 0040                                                    6


judgment is made, that conclusion is adverse to that party. Temple v. Wean United, Inc.,

50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1997).

       {¶16} The record on summary judgment must be viewed in the light most

favorable to the party opposing the motion. Williams v. First United Church of Christ, 37

Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).

       {¶17} At all relevant times herein, R.C. 4123.52 sets out the statute of limitations

for additional and residual claims:

              The jurisdiction of the industrial commission and the authority of the

       administrator of workers’ compensation over each case is continuing, and

       the commission may make such modification or change with respect to

       former findings or orders with respect thereto, as, in its opinion is justified.

       No modification or change nor any finding or award in respect of any claim

       shall be made with respect to disability, compensation, dependency, or

       benefits, after five years from the date of injury in the absence of the

       payment of medical benefits under this chapter or in the absence of

       payment of compensation under section 4123.57, 4123.58, or division (A)

       or (B) of section 4123.56 of the Revised Code or wages in lieu of

       compensation in a manner so as to satisfy the requirements of section

       4123.84 of the Revised Code, in which event the modification, change,

       finding, or award shall be made within five years from the date of the last

       payment of compensation or from the date of death, nor unless written

       notice of claim for the specific part or parts of the body injured or disabled

       has been given as provided in section 4123.84 or 4123.85 of the Revised
Richland County, Case No. 2020 CA 0040                                                   7


      Code. The commission shall not make any modification, change, finding, or

      award which shall award compensation for a back period in excess of two

      years prior to the date of filing application therefor.

      {¶18} At all relevant times herein, R.C. 4123.84 set forth the time limitation for

making claims against the Workers’ Compensation Fund and provides in part as follows:

             (A) In all cases of injury or death, claims for compensation or benefits

      for the specific part or parts of the body injured shall be forever barred

      unless, within two years after the injury or death:

             (1) Written notice of the specific part or parts of the body claimed to

             have been injured has been made to the industrial commission or the

             bureau of workers’ compensation.

      {¶19} R.C. 4123.52, provides for the continuing jurisdiction of the Industrial

Commission over those claims which are made in accordance with R.C. 4123.84.

      {¶20} The trial court granted summary judgment on the basis that the FROI-1

indicated this is a case of medical only payment, and as such no modifications or changes

shall be made within five years of the date of injury under R.C. 4123. Appellant contends

this is not dispositive and alleges he received permanent partial disability compensation

after his claim was allowed. However, the record is absent of any evidence the statute of

limitations in R.C. 4123.52 tolled for an award of compensation.

      {¶21} However, assuming arguendo the statute of limitations in R.C. 4123.52 did

toll due to an award of compensation, we must analyze whether disclosing a door struck

Appellant’s head in a description of the incident, but not noting any injury to the head is
Richland County, Case No. 2020 CA 0040                                                        8


sufficient notice of injury to the industrial commission or the bureau of workers’

compensation.

       {¶22} The Supreme Court of Ohio has expressed the view that formal rules of

pleading and procedure are not applicable to workers’ compensation proceedings. Toler

v. Copeland Corp. 5 Ohio St.3d 88, 91, 448 N.E.2d 1386, 1389 (1983). “R.C. 4123.84

requires that written notice of the specific part or parts of the body claimed to have been

injured be made to the Industrial Commission or Bureau of Workers’ Compensation within

two years after the injury or death.” Id. An injured employee is required to give written

notice of specific body part or parts of the body claimed to have been injured within two

years after the injury, but is not required to include in such notice the specific nature of

the physical condition or impairment resulting from such injury. Dent v. AT&T Techs., Inc.,

38 Ohio St.3d 187, 190 527 N.E.2d 821, 825 (1988).

       {¶23} In Dent, the appellee gave notice of injury listing both the specific body part

as well as the injury, contusion and abrasion of the left knee. Id. In Toler, the appellant

did indicate, though in a different area of the C-1 form, she sustained injuries to her neck

and shoulder. Toler at 90.

       {¶24} In the case sub judice, Appellant only mentions the door striking his head

when describing the incident. He does not disclose what, if any, injuries he sustained from

the falling door hitting his head. As such, this does not provide sufficient notice for injuries

to the head disclosed outside of the two-year period provided for by R.C. 4123.84.

Therefore, as no genuine issue of material fact exists, summary judgment was

appropriately granted in favor of the Appellee.
Richland County, Case No. 2020 CA 0040                                            9


       {¶25} For the foregoing reasons, the judgment of the Court of Common Pleas of

Richland County, Ohio, is hereby affirmed.


By: Wise, John, P. J.

Delaney, J., and

Wise, Earle, J., concur.



JWW/br